DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the examiner has given further consideration to the limitation “a housing structure of a rotating electrical machine that accommodates a stator of the rotating electrical machine” and it is deemed it renders the claim unclear because it appears to positively require the stator being accommodated in the housing. However, in light of the overall disclosure, it would appear the housing structure only includes the housing and the support member. Therefore, it is unclear whether this claim limitations is indeed intended to require the stator within the housing, or whether it is intended to have the meaning --a housing structure of a rotating electrical machine configured to accommodate a stator of the rotating electrical machine--. Similarly, in claim 1, line 4, it is unclear whether “support member arranged to support the housing” is intended as --support member supporting the housing-- or --support member for supporting the housing--. In claim 1, lines 6-9, it is unclear whether “through which a first screw passes”, “through which a second screw passes” and “arranged to fit with a dowel” positively require a first screw, a second screw, and a dowel, or only convey the intended purpose of the respective holes. Similarly see “a housing structure including a housing of a rotating electrical machine that accommodated a stator of the rotating electrical machine” in claim 5, lines 1-3, and “through which a first screw passes”, “through which a second screw passes” and “that fits with a dowel” in claim 5, lines 8-10. 
In claim 2, the claim limitation “the first tab forms the first through-hole renders the claim indefinite because, as understood from the specification, the first tab comprises the first through-holes, whereas as currently claimed it would appear the first through-hole comprises the first tab.
The scope of claim 4 is indefinite because the meaning of the phrase “using” is vague. It is unclear when infringement occurs. For example, one could use the housing structure by separating the housing from the support member, discarding the support member, and inserting the stator and rotor within the housing. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Batzner (US2014/0062240A1) in view of Taga (JP H11-191941A).
Batzner reads on the claims as follows (refer to Fig. 2; limitations not disclosed by Batzner are crossed out, below):
Claim 1. A housing structure, comprising:
a housing (3) of a rotating electrical machine (2) that accommodates a stator (inherently present) of the rotating electrical machine; and 
a support member (8) arranged to support the housing, wherein the housing comprises: 
a first tab (e.g. upper left 6 in Fig. 2) that forms a first through-hole (7) through which a first screw (see para. [0022]) passes; and 
a second tab (lower left 6 in Fig. 2) that forms a second through-hole (7) through which a second screw passes and forms a fitting hole (13) arranged to fit with a dowel (14), wherein 
the first tab has a first facing surface facing a support surface of the support member 
wherein the first facing surface contacts the support surface at a first surface portion of the support surface, the second facing surface contacts the support surface at a second surface portion of the support surface, 
wherein the first tab includes a connection portion (portion connecting a flange member 6 to the body of the casing 3) connecting a main body forming storage space of the housing and the first tab, and 

Claim 2. The housing structure according to claim 1, wherein 
the first tab forms the first through-hole, and 
the connection portion has a surface that is flush with an edge of the main body. See Fig. 2. See also Fig. 4, which shows a different embodiment, but the position of the flanges relative to the housing main body is seen clearly, and it is readily apparent that in the embodiment of Fig. 2 the flanges 6 are at the same location relative to the housing main body.
Claim 4. A rotating electrical machine using the housing structure according to claim 1, the rotating electrical machine comprising: a stator (inherently present in a rotary electric machine; also see “pole cover” in para. [0021]; “pole” is a term used to refer to the stator poles, whether magnets or windings) fixed to an inner wall of the housing; and a rotor (see “rotor axis” in para. [0021]) enclosed by the stator.
 
Batzner discloses the claimed invention, except for the limitations crossed out, above. The motor casing of Batzner is attached to the support member using flange members 6. 
This concept is not unique to motors, as it is known in various fields of art to attach a first member to a second member by providing flanges to the first member, and using screws or bolts passing through holes in the flanges to fasten together the two members. Taga discloses fastening a bracket 9 to a base stand 3 by means of flanges 10, one of which is received in a holder 18, the other being fastened by means of a screw 8 to the base 3. At least the flange to be fastened with the screw is bent upwardly such that a spring effect is created when the bracket is fastened to the base, thereby preventing vibration/chattering noise. 
Taking into consideration the teachings of Taga, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that bending the at least one flange member 6 of Batzner, such as first flange member 6 the first flange member and for example lower right 6 in Fig. 2, such that a distance from the support member becomes larger along a direction from the connection portion to a tip of the first tab main body before completely tightening the corresponding screw, would create a spring effect which would result in a tighter engagement between the housing and the support member, thereby preventing vibration of the housing relative to the support member. Therefore, the limitations of claims 1, 2 and 4 would have been obvious to one of ordinary skill in the art.  Even if all of the flange members 6 would be bent upward, in assembling the housing to the support member, tightening a screw would result in the corresponding flange member being parallel to the support surface, whereas the remaining flange members would still be bent upward. However, it is deemed one of ordinary skill in the art would have found it obvious to bend only some of the tabs upward, because one of ordinary skill in the art would have recognized the spring effect that would press the housing tightly against the support member would be obtained even if only one tab  is bent.
Regarding the claimed dowel member, it is deemed the projection member (see para. [0023]) reads on this limitation. However, if Applicant disagrees, this limitation is nevertheless still deemed obvious. Specifically, although projection member 14 appears to be provided integral with the drive unit housing 8, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a separate dowel pin, that can be attached to the drive unit housing 8. Making parts separable would have a predictable result, and is not deemed to require more than routine skill in the art. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Batzner in view of  Taga and further in view of Kanabe (US2015/0042192A1).
Batzner discloses a method of manufacturing a housing structure including a housing of a rotating electrical machine and a support member supporting the housing, and further teaches that it is known to form a housing by deep-drawing (see para. [0002]), but does not further discuss any manufacturing steps of the housing. As modified in view of Taga, Batzner also includes at least one tab bent upward.
Kanabe discloses using deep-drawing to form a housing of a motor. As can be seen in sections (a) and (b) of claim 7, the deep-drawing operation produces a tubular case a main body 51 having a flange bent to the main body from a connection portion between the main body and the flange portion toward a tip of the flange portion (see Fig. 7(a)). After further processing to obtain a flat portion 52, a pressing jig can be used to press the flat portion 52 to form portion 15 (see Fig. 6). 
In view of the teachings of Kanabe, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the housing 3 of Batzner by deep-drawing to form a tubular-shaped housing having a bent flange portion, followed by further processing and punching to form the flange members 6 (i.e. corresponding to the claimed first and second tabs. One of ordinary skill in the art would have found it obvious to do so because the housing of Batzner can be formed by deep-drawing, and Kanabe provides further teachings regarding how a deep-drawn housing can be manufactured, i.e. the technique of Kanabe is clearly applicable to forming the housing of Batzner. 
Regarding the claimed dowel member, it is deemed the projection member (see para. [0023]) reads on this limitation. However, if Applicant disagrees, this limitation is nevertheless still deemed obvious. Specifically, although projection member 14 appears to be provided integral with the drive unit housing 8, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a separate dowel pin, that can be attached to the drive unit housing 8. Making parts separable would have a predictable result, and is not deemed to require more than routine skill in the art. 
Regarding the processing such that only the second tab, out of the first tab and the second tab, is parallel to a connection surface between the main body and the support member, as mentioned above with respect to claim 1, the actual assembling of the housing to the support member can be deemed to accomplish this step, even if all tabs are initially bent upward, because tightening the corresponding screw would force a tab flat against the connection surface, whereas the remaining tabs would still be bent upward. However, it is deemed one of ordinary skill in the art would have found it obvious to bend only some of the tabs upward, because one of ordinary skill in the art would have recognized the spring effect that would press the housing tightly against the support member would be obtained even if only one tab  is bent.
Claim 4 is alternatively rejected35 U.S.C. 103 as being unpatentable over Batzner.
Please first refer to the rejection under 35 U.S.C. 102(a)(1), below.
Batzner is deemed to anticipate the claimed invention. Regarding the claimed dowel member, it is deemed the projection member (see para. [0023]) reads on this limitation. However, if Applicant disagrees, this limitation is nevertheless still deemed obvious. Specifically, although projection member 14 appears to be provided integral with the drive unit housing 8, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a separate dowel pin, that can be attached to the drive unit housing 8. Making parts separable would have a predictable result, and is not deemed to require more than routine skill in the art. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batzner (US2014/0062240A1).
Batzner discloses a rotating electrical machine comprising: a stator (inherently present in a rotary electric machine; also see “pole cover” in para. [0021]; “pole” is a term used to refer to the stator poles, whether magnets or windings) fixed to an inner wall of the housing; and a rotor (see “rotor axis” in para. [0021]) enclosed by the stator. 
Claim 4 requires an electrical machine using a housing structure according to claim 1. This limitation amounts to a product-by-process limitation, it only being necessary for the prior art to disclose the structure resulting from performing the process, in order to anticipate the claim. As noted in para. [0039] of the present specification, “after the housing 400 is positioned on the support member 500, the first tab 410 can be bent and assembled by tightening the first screw 601.” This is understood to mean the tab 401 has the shape seen in Fig. 6 prior to tightening the screw. The first tab 410 is then bent (i.e. toward the support member 500) by tightening the screw 601. In Batzner, the tabs 6 are all flat against the support member 8. This would be the result after tightening the screws, irrespective of whether any of the tabs are not parallel to the support member prior to tightening the screws. 
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
Applicant argues the prior art does not disclose the newly-added limitations. However, the added limitations merely describe in more detail the same structure previously claimed: one tab is bent, and the other is parallel, relative to the support surface. Applicant argues “references applied in the rejection of the claims fail to disclose or suggest the features of independent claim 1, where the tabs are arranged to be parallel or not to the support member surface depending on whether tabs have only a through-hole for screws, or rather the tabs have both a screw through-hole for screws and additionally a fitting hole for a dowel.” However, in Batzner all of the tabs have a hole 13 which can be considered a hole for a dowel. Therefore, the claim limitations are still met, irrespective of which of the tabs are selected as a first tab and which as a second tab. Applicant argues “To the extent that Taga could be considered to suggest a flange that is bent upward when the flange has a screw hole, Taga suggests that all flanges with screw holes should be bent upward” and, therefore, “Taga, in contrast to claim 1, suggests that a flange with screw holes and a fitting hole should be bent upward.” The examiner respectfully disagrees. Claims 1, 2 and 4 are product claims. As such, even if all tabs are initially bent upward, during assembly of the housing to the support member the housing structure will at some point be in the claimed structural state: one tab parallel to the support surface, due to the corresponding screw having been tightened, with the remaining tabs still bent upward. This also applied to the processing step of claim 5. Additionally, it is deemed one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that in order to obtain a biasing force that presses the housing tightly against the support member, it is sufficient for at least one of the tabs to be bent upward. Additionally, as noted in the present Office action, there are several clarity issues in the present claims, such that the scope of the claimed invention(s) is indefinite.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729